DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/15/2022 has been entered.  Claims 1, 4-12, 14-15 and 21-22 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 08/15/2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 21, there is no antecedent basis in the specification for "wherein the nose bar is shaped such that the doffed fibers are projected downwards in a vertical plane toward the condenser";
In claim 22, there is no antecedent basis in the specification for "the doffed fibers are projected downwards in a vertical plane from the doffing location".
Claim Objections
Claim 14 is objected to because of the following informalities:
In claim 14, line 4, "the saber roll and end cap" appears to read "the saber roll and the moveable end cap" for clarity and proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 21 recites the limitation "wherein the nose bar is shaped such that the doffed fibers are projected downwards in a vertical plane toward the condenser".  However, the original disclosure fails to set forth such a feature.  It is noted that Fig. 3 depicts a tilting channel which is three-dimensional for transporting fibers toward the condenser.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter. 
Claim 22 recites the limitation "wherein a portion of the nose bar assembly extends into the air supply, such that the doffed fibers are projected downwards in a vertical plane from the doffing location ".  However, the original disclosure fails to set forth such a feature.  It is noted that Fig. 3 depicts a tilting channel which is three-dimensional for transporting fibers toward the condenser.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 15 recites the limitations "the lower slide plate" and "the doffer and slide plates", which render the claim indefinite.  The claim does not define a lower slide plate.  There is insufficient antecedent basis for "the lower slide plate" in the claim.  In addition, it is unclear whether "the lower slide plate" refers to the previously defined "slide plate", or a different slide plate.  It is further noted that the term "lower" is a relative word and only meaningful when a reference is designated.  As such, it is also unclear what "slide plates" are being referred to in "the doffer and slide plates".  For examination purposes, "the lower slide plate" has been construed to be either the previously defined slide plate or a different slide plate; and "the doffer and slide plates" has been accordingly construed to be the doffer plate and the slide plate(s).
	Claims 21-22 each recites the limitation "the doffed fibers are projected downwards in a vertical plane", which renders the claim indefinite.  It is noted that the channel transporting the doffed fibers toward the condenser is three-dimensional.  It is unclear how the doffed fibers are configured to be projected in a two-dimensional plane.  The original disclosure does not provide a standard for ascertaining the claimed feature.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "the doffed fibers are projected in a downward direction".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4-5, 7-10, 12 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US 3,972,092 A).
Regarding claim 1, Wood discloses a method of forming a random fiber web using a pneumatic fiber feeding system (a method of forming a random fiber web using a pneumatic delivery system; fig. 6; col. 2, ll. 35-43; col. 10, ll. 52-61; claim 1), the method comprising: 
providing a plurality of moveable apparatuses including a lickerin and a feeder (lickerin 303 and feed roll 300; fig. 6; col. 11, ll. 61-65), the lickerin configured to remove a plurality of fibers from a fibrous mat delivered to adjacent the lickerin by the feeder (figs. 6-8; col. 12, ll. 3-11; claim 1); 
doffing the plurality of fibers from the lickerin at a doffing location within the system (doffing at a doffing location adjacent to lickerin roll 303 by centrifugal force and by an air stream flowing through venture section 308; figs. 6-8; col. 12, ll. 3-11, 44-51; claim 1), wherein the doffing location is within an air supply (air flow through venture section 308; fig. 6; col. 12, ll. 3-11) such that the plurality of fibers, once doffed, flow in a direction such that they are directed toward a collector (directed through condensing chamber 324 to collector 326; fig. 6; col. 12, ll. 15-21); 
providing a nose bar assembly (knee 280 comprising nose bar 302; fig. 8; col. 11, ll. 61-65) extending between a portion of the feeder and the lickerin (lickerin 303 mounted on shaft 306; fig. 8; col. 11, ll. 61-65), wherein the nose bar assembly and the lickerin form a passage for the plurality of fibers (see figs. 6, 8; col. 11, ll. 60-65), and wherein the nose bar assembly has a texturing along a surface that interfaces with the lickerin (nose bar 302 has a surface with surface characteristics along lickerin 303, i.e., a texturing; see fig. 8);
communicating the air supply to entrain the plurality of fibers with the air supply after the plurality of fibers exit the passage (fibers doffed from the lickerin are carried by the air stream through duct 310 to condensing chamber 324; fig. 6; col. 12, ll. 3-21); and 
collecting the plurality of fibers on the collector from the air supply to form the random fiber web (collector 326 collects fibers from condensing chamber 324 to form web W; fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10).
Regarding claim 4, Wood discloses the method of claim 1, and further discloses the method further comprising providing a vent (air inlet 372; fig. 6; col. 12, ll. 11-14, 51-58) in a saber roll assembly (saber 320 mounted in wall sections 312, 322 of bin 282; fig. 6; col. 12, ll. 11-14, 51-58) and communicating with the air supply (fig. 6; col. 12, ll. 11-14, 51-58).
Regarding claim 5, Wood discloses the method of claim 4, and further discloses wherein the vent is moveable (can be opened or closed via adjustable slide 374; fig. 6; col. 12, ll. 54-58) with movement of the saber roll assembly away from and toward the doffing location (at least saber 320 and wall section 322 are able to move back and forth, which makes connected wall section 312 movable as well; see fig. 6; col. 12, ll. 66-68; col. 13, ll. 1-3).
Regarding claim 7, Wood discloses the method of claim 1, further comprising providing a reverse seal (roller 386 pressing web W, forming a seal between wall section 322 and collector 326, and roller 386 is oriented upward in a reverse direction relative to fiber flow in chamber 324; fig. 6; col. 13, ll.6-10) mounted to a lower slide plate (wall section 322; fig. 6; col. 12, ll. 11-14, 66-68) and engaging a collector (conveyor 326; fig. 6; col. 12, ll. 3-21) that performs collecting of the plurality of fibers (fig. 6; col. 12, ll. 3-21) and further is mounted to the lower slide plate (fig. 6; col. 12, ll. 11-14, 66-68), wherein the reverse seal is oriented with an extent from a mounting portion (an upper portion that adjoins wall section 322; fig. 6) to a tip (a lower surface of roller 386; fig. 6) that extends in a direction generally opposite of a direction of rotation of the collector (rotation arrow of roller 328 denote the direction of rotation of the conveyor 326; see fig. 6).
Regarding claim 8, Wood discloses a pneumatic fiber feeding system for forming a random fiber web (a pneumatic delivery system; fig. 6; col. 2, ll. 35-43; col. 10, ll. 52-61; claim 1), the system comprising: 
a rotatable feed roll (feed roll 300; fig. 6; col. 11, ll. 61-65); 
a rotatable lickerin roll (lickerin 303; fig. 6; col. 11, ll. 61-65) configured to remove a plurality of fibers from a fibrous mat delivered to adjacent the lickerin roll by the feed roll and configured to doff the plurality of fibers from the lickerin roll (figs. 6-8; col. 12, ll. 3-11; claim 1), wherein, as the rotatable lickerin rotates, the fibers removed from the fibrous mat are doffed (figs. 6-8; col. 12, ll. 3-11);
a channel (duct 310; fig. 6; col. 12, ll. 11-14, 51-58) communicating an air supply (an air stream; fig. 6; col. 12, ll. 3-9) to a space (venturi section 308; fig. 6; col. 12, ll. 3-9) defined between the lickerin roll and a saber roll (saber 320 mounted in wall sections 312, 322 of bin 282; fig. 6; col. 12, ll. 11-14, 51-58), the space including a doffing location (adjacent to lickerin roll 303; fig. 6) where the doff of the plurality of fibers from the lickerin roll occurs (fig. 6; col. 12, ll. 11-14);
wherein the saber roll (saber 320; fig. 6; col. 12, ll. 11-14, 51-58) is positioned adjacent the feed roll and the lickerin roll (see fig. 6), wherein the saber roll is coupled to a moveable end cap (wall sections 312, 322 of bin 282; fig. 6; col. 12, ll. 11-14, 51-58), the end cap configured for eccentrically positioning the saber roll within a space (fig. 6; col. 12, ll. 11-14), and wherein the end cap includes a vent (apertures 372; fig. 6; col. 12, ll. 11-14, 51-58) wherein that communicates with the channel (duct 310; fig. 6; col. 12, ll. 11-14, 51-58) such that an amount of the supply air can pass therethrough or an amount of ambient air can pass therethrough into the channel (fig. 6; col. 12, ll. 11-14, 51-58); 
a collector (conveyor 326 to collect fibers and form web W; fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10) positioned to capture the plurality of fibers once doffed into the air supply (fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10), the plurality of fibers forming the random fiber web on the collector (fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10).
Regarding claim 9, Wood discloses the system of claim 8, and further discloses the system further comprising a nose bar assembly (knee 280 comprising nose bar 302; fig. 8; col. 11, ll. 61-65) positioned at least partially between the feed roll and the lickerin roll (lickerin 303 mounted on shaft 306; fig. 8; col. 11, ll. 61-65) and extending into the space (by a portion of knee 280; see figs. 6, 8; col. 12, ll. 3-14).
Regarding claim 10, Wood discloses the system of claim 9, and further discloses wherein the nose bar assembly wraps from 1 degree up to 170 degrees of the circumference of the lickerin roll (lickerin 303 mounted on shaft 306; see fig. 8).
Regarding claim 12, Wood discloses the system of claim 8, and further discloses wherein the nose bar assembly is configured to extend the doffing location past the feed roll and into the space defined between lickerin roll and the saber roll (see figs. 6, 8; col. 11, ll. 61-65; col. 12, ll. 3-9).
Regarding claim 21, Wood discloses the method of claim 1, and further discloses wherein a portion of the nose bar assembly (knee 280 comprising nose bar 302; figs. 6, 8; col. 11, ll. 61-65) extending into the air supply (by a portion of knee 280 into the air supply in venturi 308 adjacent to lickerin roll 303; see figs. 6, 8; col. 12, ll. 3-14), and wherein the nose bar is shaped such that the doffed fibers are projected in a downward direction toward the condenser (the passage formed by channels 310 including venturi section 308 and 324 is substantially vertical, and the air flows in a downward direction in the passage; therefore, the doffed fibers are projected downwards toward the condenser; see figs. 6, 8).
Regarding claim 22, Wood discloses the method of claim 1, and further discloses wherein a portion of the nose bar assembly (knee 280 comprising nose bar 302; figs. 6, 8; col. 11, ll. 61-65) extends into the air supply (by a portion of knee 280 into the air supply in venturi 308 adjacent to lickerin roll 303; see figs. 6, 8; col. 12, ll. 3-14), such that the doffed fibers are projected in a downward direction from the doffing location (the passage formed by channels 310 including venturi section 308 and 324 is substantially vertical, and the air flows in a downward direction in the passage; therefore, the doffed fibers are projected downwards toward the condenser; see figs. 6, 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Jespersen (US 3,748,693 A).
Regarding claim 6, Wood discloses the method of claim 1.  Wood does not explicitly disclose the method further comprising providing a viewing port in a housing of the pneumatic fiber feeding system, the viewing port allowing for viewing of the doffing location or of a location of the collecting of the plurality of fibers.  However, Jespersen teaches a method of forming a random fiber web using a pneumatic fiber feeding system (fig. 1; col. 2, ll. 17-26; col. 3, ll. 28-35; claim 1) comprising providing a viewing port (windows 26; fig. 1; col. 3, ll. 1-5) in a housing (housing 14; fig. 1; col. 2, ll. 59-68; col. 3, ll. 1-5) of the pneumatic fiber feeding system, the viewing port allowing for viewing of a doffing location (attrition roller 18; col. 3, ll. 36-48) or of a location of the collecting of the plurality of fibers (belt 30; col. 3, ll. 36-48).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Wood, with wherein the method further comprising providing a viewing port in a housing of the pneumatic fiber feeding system, the viewing port allowing for viewing of the doffing location or of a location of the collecting of the plurality of fibers, as taught by Jespersen, in order to provide windows through which the operation of the apparatus can be observed (Jespersen; col. 3, ll. 1-5).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Vaughn (US 4,514,880 A).
Regarding claim 11, Wood discloses the system of claim 9, and further discloses wherein the nose bar assembly has a surface that interfaces with the lickerin roll (nose bar 302 has a surface along lickerin 303; see fig. 8; col. 12, ll. 3-14), and wherein the surface has a texturing to engage the plurality of fibers (nose bar 302 has a surface with surface characteristics along lickerin 303 to engage the fibers; see fig. 8; col. 12, ll. 3-14).  
Wood does not explicitly disclose wherein the surface has a texturing to separate the plurality of fibers.  However, Vaughn teaches a pneumatic fiber feeding system for forming a random fiber web (fig. 1; col. 2, ll. 12-19; claim 1), the pneumatic fiber feeding system comprising a nose bar assembly (nose bar 58; fig. 1; col. 2, ll. 46-58), wherein the nose bar assembly has a surface that interfaces with a lickerin roll (lickerin roll 60; fig. 1; col. 2, ll. 46-58), wherein the surface has a texturing to engage a plurality of fibers (nose bar 58 is serrated; col. 2, ll. 46-58).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the surface of the nose bar assembly as disclosed by Wood, with wherein the surface has a texturing to separate the plurality of fibers, as taught by Vaughn, in order to engage with the lickerin roll to effectively separate the feeding fibers (Vaughn; col. 2, ll. 46-58).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wood.
Regarding claim 14, Wood discloses the system of claim 8, and further discloses wherein the moveable end cap (wall sections 312, 322 of bin 282; fig. 6; col. 12, ll. 11-14, 51-58) comprises a passage (a single aperture 372; fig. 6) that communicates with the channel (duct 310; fig. 6) such that an amount of the air supply can pass therethrough (see fig. 6; col. 12, ll. 11-14, 51-58), and wherein the length of the passage is between 1 degree and 170 degrees of a circumference of the saber roll (at least 1 degree; see fig. 6). 
Wood does not explicitly disclose wherein the passage comprises an increasing cross-sectional area along a length thereof in a direction of rotation of the saber roll and the moveable end cap.  However, the original disclosure fails to set forth any criticality for the shape of the passage.  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed a passage having an increasing cross-sectional area along a length thereof in a direction of rotation of the saber roll and the moveable end cap, in order to provide a suitable shape of the passage for air flow, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 3,972,092 A) in view of Graute (DE 10321283 A1).
Regarding claim 15, Wood discloses a pneumatic fiber feeding system for forming a random fiber web (a pneumatic delivery system; fig. 6; col. 2, ll. 35-43; col. 10, ll. 52-61; claim 1), the system comprising:
a rotatable feed roll (feed roll 300; fig. 6; col. 11, ll. 61-65);
a rotatable lickerin roll (lickerin 303; fig. 6; col. 11, ll. 61-65) configured to remove a plurality of fibers from a fibrous mat provided, by the rotatable feed roll, to the lickerin roll, and wherein the lickerin roll is then configured to doff the plurality of fibers from the lickerin roll (figs. 6-8; col. 12, ll. 3-11; claim 1), 
a rotatable saber roll (saber 320 mounted in wall sections 312, 322 of bin 282; fig. 6; col. 12, ll. 11-14, 51-58) positioned adjacent the feed roll and the lickerin roll (see fig. 6);
a channel (duct 310; fig. 6; col. 12, ll. 11-14, 51-58) communicating an air supply (air stream; fig. 6; col. 12, ll. 3-9) communicating an air supply (an air stream; fig. 6; col. 12, ll. 3-9) to a space defined between the lickerin roll and the saber roll (venturi section 308; fig. 6; col. 12, ll. 3-9), the space including a doffing location (adjacent to lickerin roll 303; fig. 6) wherein the doff of the plurality of fibers from the lickerin roll occurs (fig. 6; col. 12, ll. 11-14);
a collector (conveyor 326, rollers 328 and 330, in combination forming a collector for collecting fibers and form web W; fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10) positioned to capture the plurality of fibers once doffed into the air supply (fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10), the plurality of fibers forming the random fiber web on the collector (fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10), the collector configured to rotate in a rotation direction during operation (conveyor 326, rollers 328 and 330 are configured to rotate in a direction during operation; see fig. 6; col. 12, ll. 15-21);
a doffer plate (doffer bar 390; figs. 6, 8; col. 12, ll. 59-65; col. 13, ll. 10-11) and a slide plate (wall 378; fig. 6; col. 12, ll. 59-65; col. 13, ll. 10-11), angled relative to each other (see fig. 6), that partially define a chamber (condensing chamber 324; fig. 6; col. 12, ll. 59-65) that is adjacent the lickerin and a condenser (conveyor 326; fig. 6; col. 12, ll. 3-21), the chamber having an increasing cross-section from the lickerin to the condenser (see fig. 6).
Wood does not disclose wherein a seal, mounted to the slide plate and oriented opposite the collector rotation direction, the seal coupled to an end portion of the doffer plate and the slide plate at a mounting portion and extending to contact the collector, wherein the seal extends from the mounting portion to a tip in a direction opposing the direction of rotation of the collector.  However, Wood does teach a seal (at lower end of slide plate 378; see fig. 6; as also confirmed by Applicant in pages 6-7 of the response filed 08/15/2022) mounted to the slide plate 378 (see fig. 6), the seal coupled to an end portion of the doffer plate and the slide plate at a mounting portion and extending to contact the collector 326 (see fig. 6).  Further, Graute in an analogous art teaches a pneumatic fiber feeding system (nonwoven machine 1 using air carrier; fig. 1; see English translation; paras. 0001, 0006, 0037) for forming a random fiber web (paras. 0001, 0006, 0037) comprising a collector (conveyor belt 20; fig. 1; para. 0046) and a slide plate (air baffle 17; fig. 1; para. 0044), and a seal (lower portion of air baffle 17; fig. 1; para. 0044), wherein the seal is mounted to the slide plate (see fig. 1; para. 0044) and oriented opposite a collector rotation direction (the collector rotation direction corresponds to fiber transport direction T; see fig. 1; para. 0046), the seal coupled to an end portion of the slide plate (see fig. 1; para. 0044) at a mounting portion (see annotated fig. 1) and extending to contact the collector (base 10 of belt 20; see annotated fig. 1; para. 0044), wherein the seal extends from the mounting portion to a tip (see annotated fig. 1) in a direction opposing the direction of rotation of the collector (the collector rotation direction corresponds to fiber transport direction T; see annotated fig. 1; paras. 0044, 0046).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the system as disclosed by Wood, with wherein a seal, mounted to the slide plate and oriented opposite the collector rotation direction, the seal coupled to an end portion of the slide plate at a mounting portion and extending to contact the collector, wherein the seal extends from the mounting portion to a tip in a direction opposing the direction of rotation of the collector as taught by Graute, in order to provide a sealing member between a lower slide plate and the collector for effectively restraining fibers within the air stream on a collecting surface.  

    PNG
    media_image1.png
    793
    1088
    media_image1.png
    Greyscale

Annotated Fig. 1 from DE 10321283 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 08/15/2022 have been fully considered and are addressed as follows.
Applicant remarks: With respect to claim 1, Applicant asserted that doffed fibers of Wood would leave at an angle to the lickerin at the doffing location caused by a centrifugal force, therefore does not "flow in a direction such that they are directed toward a collector" as required by claim 1.
Examiner's response: The Examiner respectfully disagrees.  The examiner notes that in the invention of Wood, the doffed fibers from the lickerin 303 are not only subjected to a centrifugal force, but also subjected to air blow from upper portion of duct 310.  As such, when the air blow pressure significantly overweighs the centrifugal force, the doffed fibers leaving the lickerin will be directed substantially downward to the collector.  Even if the doffed fibers leave an angle to the lickrin because of the centrifugal force, the doffed fibers are restrained in the duct and will still be directed toward the collector by the air stream.  Therefore, Wood's teaching meets the requirement of the current claim.  
Applicant remarks: With respect to the vent as claim 8, Applicant asserted that the Office Action relies on saber roll 320 and vent 372, and saber roll 320 does not comprise a vent, therefore does not meet the requirement of claim 8.
Examiner's response: The Examiner respectfully disagrees.  It is noted that claim 8 recites "the saber roll is coupled to a moveable end cap, the end cap configured for eccentrically positioning the saber roll within the space, and wherein the end cap includes a vent".  The wall sections 312, 322 of bin 282 are mapped as the moveable end cap in the Office Action, not the saber roll 320.  Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732
 
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732